DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  Line 2 of the claim reads “to control the energy deliver of the therapeutic signal.” The examiner believes this to be a typo, and that it should read “to control the energy delivery of the therapeutic signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orszulak (US Patent Application Publication 2013/0267947), hereinafter Orszulak.
Regarding claim 1, Orszulak teaches a surgical generator (Orszulak, Abstract) configured to generate and provide controlled electrical power of a therapeutic signal to biological tissue in electrical communication with an instrument (Orszulak, Abstract), the surgical generator comprising: a control circuit in communication with an electrical-energy source (Orszulak, ¶[0013]), the electrical-energy source electrically coupled to the instrument and configured to generate the therapeutic signal (Orszulak, ¶[0014], electrosurgical energy is the therapeutic signal), the control circuit configured to: control an energy delivery of the therapeutic signal provided to the biological tissue during a portion of a therapeutic phase according to an incremental change in energy delivery as a function of a change in a measured electrical parameter of the biological tissue (Orszulak, ¶[0014], a sensor measures a tissue property and the stimulation is changed depending on this measurement, ¶[0037], ¶[0047] adjust energy delivery according to measured electrical parameters of tissue during coagulation phase of therapy).
Regarding claim 2, Orszulak teaches that the control circuit configured to control the energy deliver of the therapeutic signal is configured to: control the electrical power of the therapeutic signal provided to the biological tissue (Orszulak, ¶[0014], the therapeutic electrosurgical energy signal is controlled according to power).
Regarding claim 3, Orszulak teaches that the control circuit configured to control the electrical power of the therapeutic signal provided to the biological tissue is configured to: incrementally modify the electrical power as a function of current (Orszulak, ¶[0047] modify the power as a function of current; any modification is incremental since it is performed in a feedback loop, Fig. 4).

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benamou (US Patent Application Publication 2014/0025061), hereinafter Benamou.
Regarding claim 1, Benamou teaches a surgical generator (Benamou, Abstract; the RF generator is a surgical generator) configured to generate and provide controlled electrical power of a therapeutic signal to biological tissue in electrical communication with an instrument (Benamou, ¶[0002], it seals blood vessels and has a cutting knife; these tasks comprise providing controlled electrical power of a therapeutic signal to biological tissue, the RF is the controlled electrical power), the surgical generator comprising: a control circuit in communication with an electrical-energy source (Benamou, Abstract, ¶[0025], a controller, which is a control circuit, controls energy coming from the energy source), the electrical-energy source electrically coupled to the instrument and configured to generate the therapeutic signal (Benamou, ¶[0025], ¶[0021-0023]), the control circuit configured to: control an energy delivery of the therapeutic signal provided to the biological tissue during a portion of a therapeutic phase (Benamou, ¶[0037] control the energy delivery into tissue) according to an incremental change in energy delivery (Benamou, ¶[0041], ramping a signal is an incremental change; alternately, Fig. 5, changes in impedance and current are used to adjust a voltage, and an adjusted voltage also constitutes an incremental change) as a function of a change in a measured electrical parameter of the biological tissue (Benamou, feedback means that the delivery of energy is a function of a measured electrical parameter of the tissue, ¶[0005], flattening of a change in current curve determines completion of a seal in tissue, ¶[0036], ¶[0049-0050] change in impedance, which is a measured electrical parameter of the biological tissue, is used to incrementally change voltage).
Regarding claim 4, Benamou teaches that wherein the control circuit configured to control the energy deliver of the therapeutic signal is configured to: control a voltage of the therapeutic signal provided to the biological tissue (Benamou, ¶[0026] controlling by voltage, ¶[0037], measuring voltage, ¶[0041], ramping voltage).
Regarding claim 5, Benamou teaches that the control circuit configured to control the electrical power of the therapeutic signal provided to the biological tissue is configured to: incrementally modify the voltage as a function of current (Benamou, ¶[0042-0044], ramping the voltage and current, which refers to incremental change; Fig. 5, voltage is changed partially based on change in current, which is incrementally modifying the voltage as a function of current).
Regarding claim 6, Benamou teaches that the measured electrical parameter includes a change in impedance (Benamou, ¶[0026], ¶[0049-0050]).
Regarding claim 7, Benamou teaches that the measured electrical parameter includes a change in current (Benamou, ¶[0005], utilizing change in current to control the RF generator).
Regarding claim 8, Benamou teaches that the control circuit is configured to: compare the change in the measured electrical parameter of the biological tissue to a stored data set; and determine the incremental change in energy delivery based on the comparison. (Benamou, ¶[0045-46], ¶[0049], compare measured current value to a stored max current value and determine next stimulation energy; by definition this is an incremental change in energy delivery because it is a change, based on the comparison).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792